Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147719                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147719
                                                                    COA: 307577
                                                                    Macomb CC: 2009-001960-FH
  LEONARD RICHARD OLEAR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 19, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals, and we
  REMAND this case to the Macomb Circuit Court to consider: (1) whether People v
  Portellos, 298 Mich App 431 (2012), is intervening case law providing an exception to
  the law of the case with regard to People v Olear, unpublished opinion per curiam of the
  Court of Appeals issued April 21, 2011 (Docket No. 297155); and (2) whether the factors
  offered by the defendant at the resentencing hearing of July 10, 2013 provide a
  substantial and compelling reason for departure from the applicable sentencing guidelines
  range, independent of the reasons that were rejected by the Court of Appeals in People v
  Olear. In the event that the circuit court answers one or both propositions in the
  affirmative, it may proceed to resentencing.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           p0129
                                                                               Clerk